Opinion issued October 7, 2009


 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00698-CR
____________

IN RE DONALD FRED HOBBS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Donald Fred Hobbs, has filed in this Court a pro se petition for writ
of mandamus, asking that we order respondent district clerk
 to provide him with
documents from court records related to his post conviction writ of habeas corpus. 
We dismiss the petition.   
               This Court has mandamus jurisdiction against a district court judge or
county court judge in our district, and all writs necessary to enforce our jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2008).  We have no authority to issue
a writ of mandamus against a district clerk except to protect our jurisdiction.  In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). 
Relator has not shown that the issuance of a writ of mandamus is necessary to enforce
this Court’s jurisdiction.
                According to the petition, the documents relator requested from the
respondent are for use in an article 11.07 post conviction writ of habeas corpus.  See
Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2008).  We have no authority
to issue writs of mandamus in criminal law matters pertaining to habeas corpus
proceedings seeking relief from final felony judgments.
   That jurisdiction lies
exclusively with the Texas Court of Criminal Appeals.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex.
App.—Houston [1st Dist.] 2001, orig. proceeding).  
               The petition for writ of mandamus is dismissed for lack of jurisdiction.
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).